Citation Nr: 1418423	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an effective date earlier than November 20, 2000, for the grant of service connection for paranoid schizophrenia.

2. Entitlement to an increased level of special monthly compensation (SMC) based on the need for a higher level of aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, S.N.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that the Veteran is currently service connected for paranoid schizophrenia, at a 100% disability rating, effective November 20, 2000; and impotence as secondary to the service-connected paranoid schizophrenia at a noncompensable rating, effective April 3, 2013.

A videoconference hearing before the undersigned Veterans Law Judge was held in December 2013.  A transcript of the hearing has been associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.


FINDINGS OF FACT

1. In a December 2003 rating decision, service connection was granted for paranoid schizophrenia, evaluated as 100 percent disabling effective November 20, 2000; and, as the Veteran did not file a timely appeal as to the effective date of this grant of service connection, the decision became final.

2. The Veteran has not been shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet; the anatomical loss or loss of use of one or both hands; vision impairment; hearing impairment; anatomical loss or loss of use of any extremity; or paraplegia.


CONCLUSIONS OF LAW

1. The Veteran's claim of entitlement to an effective date earlier than November 20, 2000, for the grant of service connection for paranoid schizophrenia is dismissed.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2. The criteria for an increased level of SMC based on the need for a higher level of aid and attendance are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Regarding the issue of entitlement to an effective date earlier than November 20, 2000, for the grant of service connection for paranoid schizophrenia, in light of the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296 (2006), and the dismissal of this appeal, the Board observes that the law, and not the evidence, is dispositive of the Veteran's claim.  See Valioa v. Principi, 17 Vet. App. 299 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Any deficiencies in VCAA notice are moot and the Board need not address them.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regarding the issue of entitlement to an increased level of SMC based on the need for a higher level of aid and attendance, the Board finds that a letter dated in December 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the appellant what information and evidence were needed to substantiate the claim decided herein.  It also requested that the appellant provide enough information for the RO to request records from any sources of information and evidence identified by the appellant, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran and his wife.  Furthermore, the Veteran and his wife have at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

Furthermore, in December 2013 the Veteran and his wife testified at a Board hearing via videoconference over which a Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the undersigned clarified the issues on appeal and inquired as to the Veteran and his wife's assertions.  The Veteran and his wife were offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Earlier Effective Date for Service-Connected Paranoid Schizophrenia

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).   The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective  date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that the appeal should be dismissed.

In November 2000, the Veteran filed a claim of entitlement to service connection for mental illness, also claimed as schizophrenia.  A September 2002 rating decision denied service connection and the Veteran submitted a notice of disagreement (NOD) that same month.  A Statement of the Case was issued in August 2003 continuing the denial and the Veteran submitted his substantive appeal in September 2003.  Subsequently, in a December 2003 rating decision, the Veteran was granted service connection for paranoid schizophrenia at a 100 percent disability rating, effective November 20, 2000.  In addition, the Veteran was denied SMC based on aid and attendance/housebound.  In September 2004, the Veteran filed a notice of disagreement only to the rating decision's denial of SMC based on aid and attendance.  There is no other statements submitted by the Veteran, his wife, or from his representative, which indicates an intent to appeal an earlier effective date of the grant of service connection for paranoid schizophrenia nor was any additional evidence submitted within a year following this decision.  See 38 C.F.R. § 3.156(b).  As such, the decision became final.

In September 2006, the Veteran submitted a written statement wherein he argued that the effective date of the 100 percent rating assigned to his paranoid schizophrenia should have been earlier.  He argued that he was "refused the right to apply for service connection" when he visited the Los Angeles RO in 1983.  Furthermore, the Veteran stated he was refused an application because he was advised he signed documents with the U.S. Army waiving his rights to benefits.

However, if the Veteran believed that the effective date for the grant of service connection for paranoid schizophrenia in the RO's December 2003 rating decision was incorrect, his proper recourse was to file an NOD specifically regarding the effective date assigned within one year of being notified of the decision.  He did not file such an NOD as to the effective date of the grant of service connection.  The December 2003 rating decision thereby became final.  

As previously stated, the Court's decision in Rudd essentially stated that a "freestanding" earlier effective date claim could not be raised after an RO decision assigning an effective date became final.  See Rudd, supra.  The Court further indicated that such a claim should be dismissed.

Furthermore, in Rudd the Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  Therefore, the Veteran is advised that the only way for him to claim entitlement to an effective date prior to November 20, 2000, for the award of service connection for paranoid schizophrenia is by alleging CUE, with specificity, in the December 2003 rating decision that awarded service connection.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); see also 38 C.F.R. § 20.1104 (2013).

In light of the Veteran's failure to appeal the effective date of the grant of service connection for paranoid schizophrenia following the December 2003 rating decision and the Court's ruling in Rudd, discussed above, the September 2006 freestanding earlier effective date claim must be dismissed.  See VAOPGCPREC 9-99 (indicating that the Board may dismiss any appeal which is not timely filed).

III. Special Monthly Compensation

The Veteran has asserted that he is entitled to a higher level of SMC pursuant to 38 U.S.C.A. § 1114(r)(2), based on the need for a higher level of care. 

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013). 

SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "s" rate).  SMC at the "k" and "r" rates are paid in addition to any other SMC rates, with certain monetary limits. 

SMC at the "k" rate is provided for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

SMC at the "l" rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

SMC at the "m" rate is warranted if the veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands, or of both legs at a level, or with complications, preventing natural knee action with prosthesis in place, or of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prosthesis in place, or has suffered blindness in both eyes having only light perception, or has suffered blindness in both eyes, rendering such veteran so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(m); 38 C.F.R. § 3.350(c). 

SMC at "n" rate is warranted if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms at levels, or with complications, preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  SMC at the "n" rate is also warranted if the veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg so near the shoulder and hip as to prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id. 

SMC at the "o" rate is warranted if the veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of § 1114(l) through § 1114(n), no condition being considered twice in the determination, if the veteran has suffered the anatomical loss of both arms so near the shoulder as to prevent the use of prosthetic appliances, or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  SMC at the "o" rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e). 

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the "o" rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

Determinations for entitlement to the "o" rate of SMC must be based upon separate and distinct disabilities.  That requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e). 

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling the veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e).

38 U.S.C.A. § 1114(p) provides for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). 

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. § 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A.         § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the "o" rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n) or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R.              § 3.350(f)(4). 

A veteran receiving SMC at the "o" rate, at the maximum rate under 38 U.S.C.A.    § 1114(p), or at the intermediate rate between "n" and "o" plus SMC at the "k" rate, who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that he is not hospitalized at the United States Government's expense.  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  38 C.F.R. § 3.350(h).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h).

The amount of the additional allowance payable to a veteran in need of regular aid and attendance is specified in 38 U.S.C.A. § 1114(r)(1) ("r1" rate).  The amount of the additional allowance payable to a veteran in need of a higher level of care is specified in 38 U.S.C.A. § 1114(r)(2) ("r2"rate).  The higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1). 38 C.F.R. § 3.350(h)(3).

A veteran is entitled to the higher level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) in lieu of the regular aid and attendance allowance when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C. 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the veteran needs a "higher level of care" (as defined in § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

The Veteran is currently service connected for paranoid schizophrenia (rated 100 percent disabling, effective November 20, 2000) and impotence (rated 0 percent disabling, effective April 3, 2013).  He was awarded SMC at the "l" rate on account of being so helpless as to be in the need of regular aid and attendance, effective November 20, 2000. 

According to evidence of record, the Veteran underwent an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance in November 2008.  It was noted the Veteran was sleepy but arousable, in no apparent distress, and walked with a cane or a walker.  The Veteran was described as having upper extremity restrictions of paranoid type and cyclothymic disorder.  The Veteran used incontinence liners.  The Veteran's wife stated he was unable to feed or dress himself.  He was unable to bathe himself, see adequately (without glasses), get out of bed, get outdoors, travel, or exercise without assistance.  He also required assistance with his bowel and bladder function. 

The Veteran's wife also testified before the Board and has stated in several statements that the Veteran completely relies on her for all basic activities of daily life, including feeding and hygiene maintenance.  She stated she is unable to leave him unattended and he is not capable of walking without assistive devices, such as a cane or a wheelchair.  The Veteran's wife stated the Veteran has lost much sensation in his legs.

The Veteran is seeking an increased level of SMC based on a higher level of aid and attendance.  A higher level of SMC is available, pursuant to 38 U.S.C.A. § 1114(r).  The Board recognizes that the Veteran's wife assists him with activities of daily living; however, even if the Board were to find that the Veteran requires a higher level of care as defined in 38 C.F.R. § 3.352(b)(2), and met that requirement, as well as the requirement for the need of regular aid and attendance, he must also be entitled to the higher special monthly compensation authorized under 38 U.S.C.A.   § 1114(o) or (p) or the intermediate rate between 38 U.S.C. 1114(n) and (o) plus special monthly compensation under 38 U.S.C. 1114(k) to receive SMC at an increased rate based on a higher level of aid and attendance.  38 C.F.R. § 3.350(h). 

The Veteran does not meet the threshold requirements for attaining any of the required levels of SMC to warrant consideration of an increased rate based on a higher level of aid and attendance.  In this regard, the Veteran is not service-connected for visual impairment or hearing impairment.  There is also no indication that he has loss or loss of use of one or both hands or feet, or any extremity, attributable to service-connected disability, or that he experiences paraplegia as a result of service-connected disability. 

The Board appreciates the significant degree of difficulty produced by the Veteran's service-connected disabilities, and notes that he is currently receiving SMC at a rate which includes consideration of his need for regular aid and attendance.  The rates provided in 38 U.S.C.A. § 1114(r) presuppose that SMC is in effect at a level higher than the "l" rate; rather, it is required that the "o" rate, the maximum "p" rate, or the intermediate rate between "n" and "o" with the "k" rate, be in effect prior to an allowance of either the "r1" or "r2" rate.  Because those levels of SMC are not warranted in the Veteran's case, he is not entitled to the additional allowances set forth for the need of regular aid and attendance or the need of a higher level of care under the provisions of 38 U.S.C.A. § 1114(r).

For all the foregoing reasons, the Board finds that the claim for an increased level of SMC based on the need for a higher level of aid and attendance must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A.          § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

The Veteran's claim of entitlement to an effective date prior to November 20, 2000, for the grant of service connection for paranoid schizophrenia is dismissed.

Entitlement to an increased level of SMC based on the need for a higher level of aid and attendance is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


